                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

HEZEKIAH PINSON,

        Plaintiff,                                                    ORDER
   v.
                                                              Case No. 19-cv-412-bbc
DANE COUNTY MARSHALLS
INVESTIGATIVE UNIT
AND BELOIT AREA CRIME STOPPERS,

        Defendants.

HEZEKIAH PINSON,

        Plaintiff,                                                    ORDER
   v.
                                                              Case No. 19-cv-413-bbc
JAUCH AND JANESVILLE POLICE,

        Defendants.




        Plaintiff Hezekiah Pinson, an inmate in the custody of the Rock County Jail, has

submitted proposed civil actions under 42 U.S.C. § 1983. Plaintiff has filed a certified copy

of a trust fund account statement in support of the motions for leave to proceed without

prepaying the fee. After considering the motions and supporting documentation, the court

concludes that plaintiff qualifies for indigent status.

        Even when an inmate litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1). Using

information for the relevant time period from plaintiff’s trust fund account statement, I

conclude plaintiff’s initial partial filing fee to be $19.29 for each case.   For this case to

proceed, plaintiff must submit this amount on or before June 11, 2019.
        If plaintiff does not have enough money to make the initial partial payment from

plaintiff’s regular account, plaintiff should arrange with authorities to pay the remainder from

plaintiff’s release account.

                                              ORDER

        IT IS ORDERED that,

        1.     Plaintiff Hezekiah Pinson is assessed $19.29 as an initial partial payment of

the $350.00 fee for filing each case. Plaintiff is to submit a check or money order made

payable to the clerk of court in the amount of $19.29 for case 19-cv-412-bbc, or advise the

court in writing why plaintiff is not able to submit the assessed amount on or before June 11,

2019.

        2.     Plaintiff is to submit a check or money order made payable to the clerk of

court in the amount of $19.29 for case 19-cv-413-bbc, or advise the court in writing why

plaintiff is not able to submit the assessed amount on or before June 11, 2019.

        3.     If, by June 11, 2019, plaintiff fails to make the initial partial payment or show

cause for failure to do so, plaintiff will be held to have withdrawn the action voluntarily and

the case will be closed without prejudice to plaintiff filing this case at a later date.

        4.     No further action will be taken in each case the case until the clerk’s office

receives plaintiff’s initial partial filing fee for each case as directed above and the court has

screened the complaints as required by the Prisoner Litigation Reform Act, 28 U.S.C.

§ 1915A. Once the screening process is complete, a separate order will issue.




                                                 2
Entered this 21st day of May, 2019.

                     BY THE COURT:

                     /s/

                     PETER OPPENEER
                     Magistrate Judge




                               3
